Citation Nr: 1204320	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-46 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with anxiety disorder, not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran had active service from July 1971 to July 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008 rating decision in which  the RO, inter alia, granted service connection for PTSD with anxiety disorder, NOS and assigned an initial 30 percent rating, effective October 26, 2005.  The Veteran filed a notice of disagreement (NOD) with the assigned rating in September 2008, and the RO issued a statement of the case (SOC) in October 2009.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in November 2009.

As this claim involves a request for a higher, initial rating following the grant of service connection, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).  

For the reasons expressed below, this matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO action on the claim on appeal is warranted.  

The Veteran's psychiatric history is complex.  As noted, service connection for PTSD has been established, and the issue of entitlement to an initial rating in excess of 30 percent is currently before the Board on appeal.  However, the evidence of record also reflects that the Veteran has a long history of diagnosis of bipolar disorder, for which service connection is not in effect.

In the September 2009 report of VA examination, the psychologist noted that all of the changes and impairments in the Veteran's psychosocial functioning were caused by PTSD symptoms.  However, the psychologist stated that since she was not a medical doctor, she was not qualified to render an opinion as to the relationship between the Veteran's trauma exposure and his medical problems.

The psychologist also noted that the Veteran was also diagnosed with bipolar disorder, initially in 1996, and did not experience PTSD symptoms until 2006.  The psychologist stated that it was likely that the Veteran's bipolar disorder symptoms were the primary cause of his difficulties.

The psychologist concluded that the Veteran had a very complicated history of mental health diagnosis and treatment.  She noted that the Veteran met the criteria for PTSD.  However, the psychologist also commented that it would benefit the Veteran, as well as medical care providers, to have a full psychological evaluation done to try and make further sense of his mental health history and attempt to make a final determination as to his diagnosis and subsequent treatment.

On this record, the Board finds that further examination findings and opinion addressing whether it is possible to separate the symptoms of the nonservice-connected bipolar disorder from those of the Veteran's service-connected PTSD are needed to resolve the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011; McLendon v. Nicholson, 20 Vet. App. 79 (2006).The Board emphasizes that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  If the examiner determines that the symptoms/effects of the Veteran's bipolar disorder cannot be separated from the service-connected PTSD symptoms, then the examiner should render findings responsive to the criteria for rating PTSD, pursuant to  38 C.F.R. § 4.130, pertaining to the General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  

Hence, the RO should arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, at a VA medical facility.  The Veteran is hereby advised that failure to report to the  scheduled examination, without good cause, may result in denial of the claim for higher, initial rating for PTSD (as this claim, emanating from an original claim for, and award of, service connection will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011). 

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication of the initial rating claim should include consideration of whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson (cited above), is appropriate.  



Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. 

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records/responses received from each contacted entity are associated with the claims file, the RO should arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist,  at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include psychological testing if warranted) should be accomplished (with all results made available to the requesting individual prior to the completion of his or her report) and all clinical findings should be reported in detail.

The examiner  should render specific findings as to the existence and extent (or frequency, as appropriate) of: memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; delusions and/or hallucinations; gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place due to the PTSD.  

The examiner should also render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's PTSD, and an explanation of what the score means.

The examiner should specifically indicate whether the record reflects any change(s) in the severity of the Veteran's PTSD at any point(s) since October 26, 2005, the effective date of the award of service connection for PTSD.  If so, the psychiatrist is asked to note the approximate date(s) of any such change(s), as well as provide an assessment of the severity of the Veteran's PTSD at each date.

The examiner should also clearly state whether it is it is possible to separate the symptoms of the Veteran's nonservice-connected bipolar disorder from those of the Veteran's service-connected PTSD.  

If so, the examiner should provide a detailed list and explanation of psychiatric symptoms due to the nonservice-connected bipolar disorder and a detailed list and explanation of psychiatric symptoms due to the service-connected PTSD.  If not, the examiner should clearly so state, and indicate that the clinical findings and assessment(s) pertain to the Veteran's overall psychiatric impairment. 

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for a higher initial rating for PTSD in light of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim for increase) and legal authority (to include whether staged rating, pursuant to Fenderson (cited above) is appropriate.)

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


